DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a CONTINUATION of 16/875,964, filed 05/15/2020, now U.S. 11,176,533, which is a CONTINUATION of 15/900,753, filed 02/20/2018, now U.S. 10,692,064, which is a CONTINAUTION of 14/220,057, filed 03/19/2014, now abandoned.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly presented independent claims 21, 30, and 36, recite generating a “merchant segment, wherein the merchant segment includes at least a first merchant and a shared merchant attribute,” and further, “providing, by the service provider . . . an indication of the merchant segment including the shared merchant attribute.”  The Examiner has reviewed the Specification and Drawings but is unable to find original support for this feature.  Accordingly, these features constitute impermissible new matter and must be deleted.  All dependent claims inherit this same deficiency and are rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and MPEP § 2106, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 21-29 are directed to a process; claims 30-35 are directed to a machine.   Claims 36-40 are directed to a process. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 21 is illustrative of the claimed subject matter:

21. (Currently Amended) A method comprising:
obtaining, by a service provider, transaction data relating to payment transactions of a plurality of merchants, wherein the transaction data includes details relating to customers associated with the payment transactions; 
storing, by the service provider in a central database, the transaction;
generating, by the service provider and based on statistical analysis applied to the transaction data:
one or more customer segments, wherein an individual customer segment of the one or more customer segments includes a corresponding shared customer attribute; and
one or more merchant segments, wherein an individual merchant segment of the one or more merchant segments includes a same merchant of the plurality of merchants and is associated with a shared merchant attribute; and
providing, by the service provider, and via one or more user interfaces of a device associated with the  merchant, at least one of:
an indication of at least one customer segment of the one or more customer segments, wherein the indication of an individual customer segment includes an identifier of the individual customer segments and an indication of the shared customer attribute corresponding to the individual customer segment; or
an indication of at least one merchant segment of the one or more merchant segments, wherein the indication of the merchant segment includes an an indication of the shared merchant attribute.


The claim is directed to both a “method for organizing human activity-fundamental economic principles and practices,” and “mental processes,” both of which are abstract idea groupings listed in MPEP 2106.04(a)(2).   Claim 1 recites processing a plurality of payment transactions for a plurality of merchants, storing transaction data related to the plurality of transactions, generating customer segments that includes a shared customer attribute, using the transition data, and providing an indication of the customer segment and an indication of the shared customer attribute.  The first two steps merely require obtaining and storing transaction data, which may be considered fundamental economic principle or practice, a subcategory of certain methods of organizing human activity.  The last two steps merely require analyzing transaction data to generate customer segments and merchant segments, and then providing the generated data to a merchant, which may be considered a mental processes because a person could analyze transaction data to find customers that share a common attribute (e.g., new customer).
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, in regard to claims 21-29 and 36-40, and these method claims recite a central database for storing transaction data and a user interface of a device associated with a merchant that is “provided . . . an indication . . .”  Claims 30-36, directed to a system, add one or more server devices, a plurality of merchant devices and a customer device, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to reciting additional computers untethered from the recited process.  In this instance, the use of a database, merchant device, and user interface do not improve the functioning of the computer, but rather, only generally linking the use of the abstract concept of processing transaction and generating customers segments based on statistical analysis to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 21-29 and 36-40, these claims recite a database for storing transaction data and a user interface of a device associated with a merchant that is “provided . . . an indication . . .”   Claim 30-35 recite a central database for storing transaction data and a device associated with a merchant that is requests the PPS to create customer segments, and includes a user interface to provide “an indication . . .”    When considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and provide data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grossman, US 2016/0092895 A1 (Method and system for igniting merchant market shares based on purchase data)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
12/17/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649